            Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 1 of 72




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS



OPTIC153 LLC,

                Plaintiff,                             Civil Action No. 6:20-cv-484

       v.
                                                       JURY TRIAL DEMANDED
VERIZON COMMUNICATIONS, INC.,
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, VERIZON BUSINESS
NETWORK SERVICES, INC., AND
VERIZON SERVICES CORP.,

                Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Optic153 LLC (“Plaintiff” or “Optic153”) hereby allege as follows against

Verizon Communications, Inc., Cellco Partnership d/b/a Verizon Wireless, Verizon Business

Network Services, Inc., and Verizon Services Corp. (collectively “Verizon” or “Defendants”):

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.       Plaintiff is a limited liability companies organized under the laws of the State of

Delaware and has a place of business at 356 Greenwood Court, Villanova, PA, 19085.

       3.       Defendant Verizon Communications Inc. (“Verizon Communications”) is a

Delaware corporation with a principal place of business at 1095 Avenue of the Americas, New

York, New York 10036. Verizon Communications has a regular and established place of




                                                -1-
            Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 2 of 72




business at 11950 Don Haskins Drive, El Paso, Texas 79936. Verizon Communications may be

served through its registered agent, CT Corporation System, 350 North St. Paul Street, Dallas,

Texas 75201.

       4.       Defendant Cellco Partnership d/b/a Verizon Wireless (“Cellco Partnership”) is a

Delaware partnership with its principal place of business at One Verizon Way, Basking Ridge,

New Jersey 07920. Cellco Partnership has additional regular and established places of business

in this District at 1820 S. Valley Mills Drive., Waco Texas, 76711, 5301 Bosque Blvd., Ste. 120,

Waco, Texas 76710, and 2812 W. Loop 340, Suite #H-112, Waco, Texas 76711. Cellco

Partnership is wholly owned by its corporate parent, Verizon Communications. Cellco

Partnership may be served through its registered agent, The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

       5.       Defendant Verizon Business Network Services, Inc. (“Verizon Business”) is a

Delaware corporation with a regular and established place of business in this District at 222

Rotary, San Antonio, TX, 78202. Verizon Business may be served through its registered agent

for service of process in Texas at CT Corporation System, 1999 Bryan St., Suite 900, Dallas,

Texas 75201. On information and belief, Verizon Business Network Services, Inc. is a wholly

owned subsidiary of Verizon Communications.

       6.       Defendant Verizon Services Corp. (“Verizon Services”) is a Delaware corporation

with a principal place of business at 1717 Arch Street, 21st Floor, Philadelphia, PA 19103. On

information and belief, Verizon Services Corp. is registered to do business in the State of Texas

and has been since at least November 16, 2001. Verizon Services may be served through its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




                                               -2-
            Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 3 of 72




On information and belief, Verizon Services Corp. is a wholly owned subsidiary of Verizon

Communications.

       7.       Verizon Communications, Cellco Partnership, Verizon Business, and Verizon

Services (collectively, “Verizon” or “Defendant”) operates and/or employs, either directly or

indirectly, optical telecommunications networks in the United States.

       8.       Verizon operates and/or employs, or has operated or employed, either directly or

indirectly, optical communications networks that utilize EDFAs and/or Raman amplifiers to

controllably produce Raman amplification, attenuation and/or lossless transmission in said

networks.

       9.       The optical communications networks operated and/or employed by Verizon

have deployed at least Cisco’s Network Convergence system (e.g., NCS 2000) and/or

multiservice platforms (e.g., ONS 15454) as well as Fujitsu’s ROADM systems and devices

(e.g., Flashwave 7500/9500 and 1Finity platforms) in addition to other components that are

connected to these devices for the purpose of transmitting voice and data traffic.

       10.      The optical communications networks operated and/or employed by Verizon

utilize the functionality of the foregoing systems and devices in a manner designed to facilitate

the transmission and reception of voice and data during the normal operation of such networks.

                                 JURISDICTION AND VENUE

       11.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1, et seq.

       12.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       13.      The Court has personal jurisdiction over Verizon at least because Verizon has

continuous business contacts in the State of Texas and in this District. Verizon has engaged in




                                                -3-
            Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 4 of 72




business activities including transacting business in this District and purposefully directing its

business activities, including the provision of infringing communications networks and services,

in this District, and the sale or offer for sale of services and goods in this District. For example,

Verizon—either directly or through those acting on its behalf—offers infringing communications

networks and services in this District (e.g., https://www.verizonwireless.com/featured/better-

matters).

        14.     As another example, Verizon—either directly or through those acting on its

behalf—has data centers, retail stores, and/or authorized retailers in this District in which

infringing communications networks and services are offered for sale. See, e.g.,

https://www.verizonwireless.com/stores/texas/. For example, Verizon, through each of the

named parties, has various regular and established places of business within this District,

including data centers at 222 Rotary, San Antonio, TX, 78202 and 2525 Ridgepoint Drive,

Austin TX, 78754, and numerous retail stores including those at 1820 S. Valley Mills Dr., Waco,

Texas 76711; 5301 Bosque Blvd., Suite 120, Waco, Texas 76710; and 2812 W. Loop 340, Waco,

Texas 76711. Verizon also has a call center in El Paso at 11950 Don Haskins Drive, El Paso,

Texas 79936. See https://www.verizon.com/about/careers/we-are-global#featured-region-6753.

Verizon also offers enterprise network products and services to Texas “[s]tate agencies, cities,

counties, public school districts, and universities” through the Texas Department of Information

Resources in Austin. See, e.g., https://enterprise.verizon.com/solutions/public-sector/state-

local/contracts/texas/; see also https://dir.texas.gov/; see also

https://www.marketwatch.com/press-release/verizon-investedmore-than-348-million-in-texas-

wireline-telecommunications-infrastructure-in-2013-2014-03-31 (“Verizon Enterprise Solutions




                                                 -4-
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 5 of 72




oversees all of Verizon’s solutions for large-business and government customers in Texas and

globally . . .”).

        15.         Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Verizon is registered to do business in the State of Texas, has offices in the State of

Texas, has transacted business in the Western District of Texas, and has committed acts of direct

and indirect infringement in the Western District of Texas.

        16.         Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). On information

and belief, Verizon maintains a regular and established place of business in this District,

including by maintaining or controlling data centers and retail stores in this District and by

maintaining and operating optical communications networks in this District, including on cellular

towers and other installation sites owned or leased by Verizon. Also, Verizon is engaged in

activities including: transacting business in this district and purposefully directing its business

activities, including the installation, maintenance, and use of infringing communications

networks, services, and other technologies in this District, and the sale or offer for sale of

services and goods to this District to aid, abet, or contribute to the infringement of third parties in

this District.

                                      THE ASSERTED PATENTS

        17.         On September 5, 2000, the USPTO duly and legally issued U.S. Patent No.

6,115,174 (“the ’174 Patent”), entitled “Optical Signal Varying Devices.” A copy of the ’174

Patent is attached hereto as Exhibit 1.

        18.         Optic153 owns all substantial right, title, and interest in the ’174 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.




                                                     -5-
          Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 6 of 72




       19.     On May 22, 2001, the USPTO duly and legally issued U.S. Patent No. 6,236,487

(“the ’487 Patent”), entitled “Optical Communication Control System.” A copy of the ’487

Patent is attached hereto as Exhibit 2.

       20.     Optic153 owns all substantial right, title, and interest in the ’487 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       21.     On Feb. 5, 2002, the USPTO duly and legally issued U.S. Patent No. 6,344,922

(“the ’922 Patent”), entitled “Optical Signal Varying Devices.” A copy of the ’922 Patent is

attached hereto as Exhibit 3.

       22.     Optic153 owns all substantial right, title, and interest in the ’922 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       23.     On Mar. 12, 2002, the USPTO duly and legally issued U.S. Patent No. 6,356,383

(“the ’383 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers

Apparatuses and Methods.” A copy of the ’383 Patent is attached hereto as Exhibit 4.

       24.     Optic153 owns all substantial right, title, and interest in the ’383 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       25.     On Jul. 1, 2003, the USPTO duly and legally issued U.S. Patent No. 6,587,261

(“the ’261 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers

Apparatuses and Methods of Use Therein.” A copy of the ’261 Patent is attached hereto as

Exhibit 5.

       26.     Optic153 owns all substantial right, title, and interest in the ’261 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.




                                                -6-
            Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 7 of 72




          27.   On Aug. 3, 2004, the USPTO duly and legally issued U.S. Patent No. 6,771,413

(“the ’413 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers,

Apparatuses and Methods.” A copy of the ’413 Patent is attached hereto as Exhibit 6.

          28.   Optic153 owns all substantial right, title, and interest in the ’413 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

                COUNT I - INFRINGEMENT OF U.S. PATENT NO. 6,115,174

          29.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          30.   The ’174 Patent is directed to systems and methods for controlling signal

variation in an optical fiber, as described and claimed in the ’174 Patent.

          31.   Verizon directly infringed at least Claim 19 of the ’174 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that provide pump energy in a plurality of pump wavelengths to

controllably produce Raman transmission in an optical fiber (“’174 Accused Instrumentalities”).

The ’174 Accused Instrumentalities include, for example and without limitation, Verizon’s

optical communications networks and systems (e.g., Verizon’s metro fiber-optic network and

fiber-to-the-premises network) that employ Raman amplification or Raman amplifiers and/or

systems, including Raman optical amplifiers (e.g., Cisco Systems’s (“Cisco”) OPT-RAMP-C,

OPT-RAMP-CE, and EDRA-x-xx and Fujitsu Ltd.’s (“Fujitsu”) L160 Backward Raman

Amplifier), counter-propagating and co-propagating (e.g., Cisco’s 15454-M-RAMAN-CTP card

and 15454-M-RAMAN-COP card) Raman units, and Raman platforms and systems (e.g., Cisco




                                                 -7-
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 8 of 72




Network Convergence System (“NCS”) 2000 Series network platform, and Fujitsu’s 1Finity

platforms including Flashwave 7500/9500 and L130 CDC ROADM Blade), and/or other

telecommunications networks and systems that deploy or have deployed such platforms or

components.

       32.     By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’174 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-

transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited

Apr. 1, 2020). An image of the representative instrumentality, NCS 2000 Series network

platform, is shown below:




See “Cisco Network Convergence System 2000 Series,” available at

https://www.cisco.com/c/en/us/products/optical-networking/network-convergence-system-2000-

series/index.html (last visited Apr. 1, 2020). The NCS 2000 Series network platform includes

Raman amplifiers such as OPT-RAMP-C, OPT-RAMP-CE, and EDRA. An image of the OPT-

RAMP-C is shown below:




                                               -8-
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 9 of 72




See “Raman C-Band Optical Amplifier for the Cisco ONS 15454 Multiservice Transport

Platform” (“Raman C-Band Datasheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-series-

multiservice-provisioning-platforms/data_sheet_c78-500925.html (last visited Apr. 1, 2020).

       33.    As another example, Verizon’s metro fiber-optic network, employs Fujitsu’s

Flashwave 9500 since as early as 2008. See, e.g., “Verizon Selects Fujitsu Packet Optical

Networking Platform for Transport Infrastructure” (“Verizon Selects Fujitsu”) at 1, available at

https://www.fujitsu.com/us/about/resources/news/press-releases/2008/fnc-20080618.html (last

visited Apr. 1, 2020) (“Verizon has selected the Fujitsu FLASHWAVE® 9500 platform for

deployment as a result of the Verizon Packet OTP RFP process”); see also “Response to State of

Utah Data Communications Products & Services Solicitation JP14001” (“Fujitsu’s Response to

State of Utah”) at 44, available at https://s3-us-west-2.amazonaws.com/wsca-

uploads/1420829097_Fujitsu%20Network%20Communications%20Proposal.pdf (last visited

Apr. 1, 2020) (“Our FLASHWAVE 9500 product was selected by Verizon in 2008 for

deployment to enhance the metro transport infrastructure within Verizon markets in the United

States to support and consolidate SONET, Ethernet, and wavelength services traffic in a variety

of applications. Including high-definition video on demand, higher-speed Internet access, and



                                              -9-
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 10 of 72




advanced voice services.”). An image of the representative instrumentality, Flashwave 9500, is

shown below:




See “Flashwave 9500 Packet Optical Networking Platform” at 1, available at

https://www.fujitsu.com/downloads/TEL/fnc/datasheets/flashwave9500.pdf (last visited Apr. 1,

2020). The Flashwave 9500 employs EDFA and Raman amplifiers:




                                             - 10 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 11 of 72




See Fujitsu’s Response to State of Utah at 529.

       34.     More specifically, the ’174 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, perform a method of

controlling signal variation in an optical fiber comprising providing an optical fiber (e.g., optical

fiber(s) connected between optical nodes, optical terminal units, and optical network units)

configured to produce concentrated Raman gain in a signal wavelength range. See, e.g.,

“Network Modernization: A TDM to IP Solution” (“Network Modernization”) at Fig. 3,

available at https://www.cisco.com/c/m/en_us/network-intelligence/service-provider/digital-

transformation/verizon-tdm-to-ip-network-modernization.html (last visited Apr. 1, 2020)

(showing each site and remote building connected via optical transmission fibers (e.g., “OC” or




                                                - 11 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 12 of 72




optical carriers), which are connected to the fibers that produce Raman amplification)

(annotated):




See also “Cisco NCS 2000 Series Network Configuration Guide, Release 10.x.x, Chapter:

Network Reference” (“Network Reference”) at 1, at Fig. 21 available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/ncs/network_config/guide/b_ncs_net

work_configuration/b_ncs_network_configuration_chapter_0111.html#ID209 (last visited Apr.

1, 2020) (annotated):




                                              - 12 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 13 of 72




See also “Cisco and Verizon to Demonstrate the Benefit of Multi-Haul Transport” (“Multi-Haul

Transport”) at 1, available at https://blogs.cisco.com/sp/cisco-and-verizon-to-demonstrate-the-

benefit-of-multi-haul-transport (last visited Apr. 1, 2020) (annotated):




See also “Cisco Network Convergence System 2000 Series Erbium-Doped Raman Amplifiers

Data Sheet” (“NCS 2000 Datasheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/network-convergence-

system-2000-series/datasheet-c78-735035.html (last visited Apr. 1, 2020) (“The Raman pump

provides the following features (Figure 4): ● Total pump power of 1000 mW, consisting of four


                                               - 13 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 14 of 72




pumps over four wavelengths ● Raman pump back-reflection detector to detect the amount of

Raman pump power back-scattered by the LINE-RX connector and by the transmission fiber.

…”); see also “Flashwave 7500 ROADM” (“Flashwave 7500 ROADM”) at 11, available at

https://www.fujitsu.com/downloads/TEL/fnc/downloads/fw7500_roadm_030305.pdf (last visited

Apr. 1, 2020) (showing each VSO (video serving office) and VHO (video hub office) connected

via optical transmission fibers, which are connected to the fibers that produce Raman

amplification):




       35.        Also, the ’174 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, couple a pump source (e.g., two pump

lasers) to the fiber to provide pump energy in a plurality of pump wavelengths (e.g., 1425 nm



                                                 - 14 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 15 of 72




and 1452 nm) having sufficient pump energy to produce Raman gain and a signal variation

profile in the signal wavelength range (e.g., 1529.0 nm to 1562.5 nm) and to controllably

produce amplification, attenuation and lossless transmission in the optical fiber. See, e.g.,

“Cisco NCS 2000 Series Network Configuration Guide, Release 10.x.x, Chapter: Node

Reference” (“Node Reference”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/ncs/network_config/guide/b_ncs_net

work_configuration/b_ncs_network_configuration_chapter_0100.html (last visited Apr. 1, 2020)

(“The Raman pump is equipped with two different Raman pumps transmitting powers (P1 and

P2) at two different wavelengths Lambda1 and Lambda2. During installation, the two pumps

alternatively turn ON and OFF at two different power values. Lambda1 and Lambda2 signals are

used as probes at the end of spans to measure Raman gain efficiency of the two Raman pumps

separately.”); see also Raman C-Band Datasheet at 1 (“The OPT-RAMP-C features an

embedded low-noise EDFA gain block for C-band optical amplification and optimized system

performances with Raman amplification. The Raman pumps embedded in the unit use on the

latest laser technology, enabling up to 500 milliwatts (mW) of power combining just two pump

lasers, thus obtaining very high efficiency and low power consumption (Figure 2). … A

dedicated software application has been incorporated in Cisco Transport Controller to allow a

fully automatic and simple configuration and tuning of the optical Raman amplifiers along a

DWDM link. This software application, called Raman Tuning Wizard, can take advantage of

tunable Transponder or Muxponder units to evaluate the physical characteristics of the span’s

fiber, determine the optimal mix of Raman pump wavelengths, and define the contribution of

Raman versus EDFA for the overall optical amplification of the unit.”); see also id. at Fig. 2:




                                               - 15 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 16 of 72




       36.     Also, on information and belief, Verizon’s deployment of Fujitsu’s 1Finity

platforms in its metro fiber-optic network, such as the Flashwave 7500/9500, include the

deployment and use of Fujitsu’s Raman amplifiers (e.g., Fujitsu’s L160 Backward Raman

Amplifier), which include coupling a pump source to the fiber to provide pump energy in a

plurality of pump wavelengths to produce Raman gain and a signal variation profile in the signal

wavelength range (e.g., 1528.58 nm – 1566.93 nm) and to controllably produce amplification,

attenuation and lossless transmission in the optical fiber (e.g., controlled by the L130 CDC

ROADM Blade). See, e.g., “1Finity L130 32-Port CDC ROADM Blade Data Sheet” (“1Finity

L130 Data Sheet”) at 1, available at

http://images.demand.definingnetworks.com/Web/FujitsuNetworkCommunications/%7Bcd4e71

0f-adcb-4cb4-bcee-7bf3eabf2481%7D_1FINITY_L130_32-Port_CDC_ROADM_Blade.pdf (last

visited Apr. 1, 2020); see also “1Finity L160 Backward Raman Amplifier Data Sheet” (“1Finity

L160 Data Sheet”) at 1, available at

http://images.demand.definingnetworks.com/Web/FujitsuNetworkCommunications/%7B8d3d82


                                              - 16 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 17 of 72




fe-ea62-4c7f-93e2-a1586a8f61d1%7D_1FINITY_L160_Backward_Raman_Amplifier.pdf (last

visited Apr. 1, 2020).

       37.     Further, the ’174 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, control the pump energy provided in at

least one of said pump wavelengths to vary the signal variation profile (e.g., from 8.5dB to

13.5dB) over the signal wavelength range (e.g., 1529.0 nm to 1562.5 nm) in the optical fiber and

produce amplification, attenuation and lossless transmission in the optical fiber. See, e.g.,

Network Reference at 1 (“After the GEDFA is set, APC regulates the power on the VOA (DC-

TX port) of the OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX

port) value, and accounts for the actual DCU loss. … The APC adjusts the VOA attenuation of

the OPT-RAMP-C or OPT-RAMP-CE card if the Total Power (LINE-TX port) does not match

the expected value that is equal to the maximum power multiplied by the number of active

channels. The VOA attenuation value on the OPT-RAMP-C or OPT-RAMP-CE cards is set to

15 dB. This value ensures that the system turns up in any circumstance.”); see also Raman C-

Band Datasheet at 1 (“The OPT-RAMP-C also provides an embedded fast Gain Control for

transient suppression to respond quickly to network changes without impairments and

degradation of existing wavelengths. In addition to this, the unit features an embedded Gain

Flattening Filter (GFF) for the compensation of the ripple generated by the cascaded Raman and

EDFA stages. The amplifier integrates a software-controllable variable optical attenuator (VOA)

to provide gain tilt control capabilities and to optimize and control the per-channel power at the

input of the mid-access loss for dispersion compensation units (DCUs). … A dedicated software

application has been incorporated in Cisco Transport Controller to allow a fully automatic and

simple configuration and tuning of the optical Raman amplifiers along a DWDM link. This




                                               - 17 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 18 of 72




software application, called Raman Tuning Wizard, can take advantage of tunable Transponder

or Muxponder units to evaluate the physical characteristics of the span’s fiber, determine the

optimal mix of Raman pump wavelengths, and define the contribution of Raman versus EDFA

for the overall optical amplification of the unit.”); see also Node Reference at 1 (“Automatic

Raman Pump Calculation The Raman gain depends on the characteristics of the span (fiber type

and span loss). To obtain optimum Raman gain, a correct mix of pump powers must be

provisioned. Tuning of the four Raman pumps is crucial before traffic is provisioned. The tuning

procedure is called Automatic Raman Power Calculation (ARPC). This procedure assesses the

Raman gain on a C-band signal using pre-defined Raman pump values. ARPC applies to the

RAMAN-CTP and EDRA cards.”); see also “Cisco NCS 2000 Series Line Card Configuration

Guide, Release 10.x.x, Chapter: Provisioning Reconfigurable Optical Add/Drop Cards”

(“Release 10.x Optical Amplifier Cards”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/ncs/linecard_config/guide/b_ncs_line

_card_configuration/b_ncs_line_card_configuration_chapter_01010.html (last visited Apr. 1,

2020) (showing a processor “uP2860” to control the pump energy to vary the signal variation

profile) (annotated):




                                              - 18 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 19 of 72




          38.   Also, on information and belief, Verizon’s deployment of Fujitsu’s 1Finity

platforms in its metro fiber-optic network also requires controlling the pump energy provided in

the at least one of the pump wavelengths (e.g., via the L130 CDC ROADM Blade) to vary the

signal variation profile over the signal wavelength range in the optical fiber and produce

amplification, attenuation and lossless transmission in the optical fiber. See, e.g., 1Finity L130

Data Sheet at 1; see also 1Finity L160 Data Sheet at 1.

          39.   Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’174 Patent beyond the ’174 Accused Instrumentalities

already identified through public information.

          40.   On information and belief, Verizon also directly infringed at least Claim 19 of the

’174 Patent by testing the ’174 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          41.   Plaintiff has suffered damages as a result of Verizon’s infringement of the ’174

Patent.

          42.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’174 Accused

Instrumentalities infringe the ’174 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT II - INFRINGEMENT OF U.S. PATENT NO. 6,236,487




                                                 - 19 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 20 of 72




          43.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          44.   The ’487 Patent is directed to systems and methods for controlling an optical

transmission system, as described and claimed in the ’487 Patent.

          45.   Verizon directly infringed at least Claims 26-28 of the ’487 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that control a concentrated optical amplifier to vary an optical signal to

have at least one desired signal characteristics when the optical signal reaches an optical

processing node (“’487 Accused Instrumentalities”). The ’487 Accused Instrumentalities

include, for example and without limitation, Verizon’s optical communications networks and

systems (e.g., Verizon’s metro fiber-optic network and fiber-to-the-premises network) that

employ Cisco’s NCS 2000 Series network platform, ONS 15454 Series platform, and GS7000

Optical Hub, and Fujitsu’s 1Finity platforms including Flashwave 7500/9500 and L130 CDC

ROADM Blade, and/or other telecommunications networks and systems that deploy or have

deployed such platforms or components.

          46.   By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’487 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-

transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited

Apr. 1, 2020). The NCS 2000 Series network platform includes erbium doped fiber amplifiers




                                                - 20 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 21 of 72




(e.g., OPT-AMP-xx-x, OPT-EDFA-xx and Enhanced C-Band 96-Channel EDFA Amplifiers)

and Raman amplifiers (e.g., OPT-RAMP-C, OPT-RAMP-CE, and EDRA-x-xx). See, e.g., “A

Switchable-Gain Optical Amplifier functioning in the flexible spectrum of C-Band for the Cisco

NCS 2000 Platform Data Sheet” (“NCS 2000 Platform Data Sheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-series-

multiservice-transport-platforms/datasheet-c78-740502.html (last visited Apr. 1, 2020); see also

“Cisco NCS 2000 Series Line Card Configuration Guide, Release 10.x.x Chapter: Provisioning

Optical Amplifier Cards” (“Provisioning Optical Amplifier Cards”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/ncs/linecard_config/guide/b_ncs_line

_card_configuration/ncs-test_chapter_0101.html (last visited Apr. 1, 2020).

       47.     As another example, Verizon’s metro fiber-optic network, employs Fujitsu’s

Flashwave 9500 since as early as 2008. See, e.g., Verizon Selects Fujitsu at 1 (“Verizon has

selected the Fujitsu FLASHWAVE® 9500 platform for deployment as a result of the Verizon

Packet OTP RFP process”); see also Fujitsu’s Response to State of Utah at 44 (“Our

FLASHWAVE 9500 product was selected by Verizon in 2008 for deployment to enhance the

metro transport infrastructure within Verizon markets in the United States to support and

consolidate SONET, Ethernet, and wavelength services traffic in a variety of applications.

Including high-definition video on demand, higher-speed Internet access, and advanced voice

services.”). The Flashwave 9500 employs EDFA and Raman amplifiers:




                                              - 21 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 22 of 72




See Fujitsu’s Response to State of Utah at 529.

       48.     More specifically, the ’487 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, perform a method of

controlling an optical transmission system comprising positioning at least one signal varying

device including a concentrated optical amplifier (e.g., EDFA or Raman amplifiers) remote from

an optical processing node to vary an optical signal passing to the optical processing node. See,

e.g., S. Elby, Verizon VP-Technology “Fiber to the Home: Enabling Innovation & Growth”

(“Fiber to the Home Presentation”) at 4, available at

http://ewh.ieee.org/r1/njcoast/IEEE_NJ_talk_-_Elby.pdf (last visited Apr. 1, 2020) (e.g.,

positioning an EDFA from an optical processing node such as an optical network terminal)

(annotated):




                                              - 22 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 23 of 72




See, e.g., Fig. 2 of NCS 2000 Platform Datasheet at 1 (showing the use of variable gain

EDFAs):




                                             - 23 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 24 of 72




See also “Cisco Network Convergence System 2000 Series Data Sheet” (“NCS 2000 Series

Data Sheet”) at 1, available at https://www.cisco.com/c/en/us/products/collateral/optical-

networking/network-convergence-system-2000-series/data_sheet_c78-729221.html (last visited

Apr. 1, 2020) (listing all suitable concentrated optical amplifiers including OPT-EDFA-xx,

EDRAx-xx, OPT-AMP-C, OPT-AMP-17C, M-RAMAN-CTP, and M-RAMAN-COP):




       49.    As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, include Raman



                                              - 24 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 25 of 72




amplifiers (e.g., Fujitsu’s L160 Backward Raman Amplifier) and EDFAs. The ’487 Accused

Instrumentalities, including the representative instrumentality, Verizon’s metro fiber-optic

network, perform a method of controlling an optical transmission system comprising positioning

at least one signal varying device including a concentrated optical amplifier (e.g., EDFA or

Raman amplifiers) remote from an optical processing node to vary an optical signal passing to

the optical processing node. For example, the optical amplifier can be positioned between VSOs

and VHSs:




See Flashwave 7500 ROADM at 1.

       50.     Also, the ’487 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, control the at least one concentrated optical



                                              - 25 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 26 of 72




amplifier to vary the optical signal to have at least one desired signal characteristic when the

optical signal reaches the optical processing node. See, e.g., NCS 2000 Platform Data Sheet, at

1 (“It supports 2 gain ranges: 12-24dB and 20-35dB (with tilt control) and noise figure optimized

to each of the specified gain ranges. … [T]he EDFA-35 switchable gain amplifier … supports 2

different gain ranges and thus can handle a wide range of fiber parameter changes that could be

incurred. … [T]he amplifier is able to support up to 35dB of maximum gain (with tilt control) in

the second gain range. Forsaking the control over tilt on a rare occasion, one can function beyond

this barrier as well. This is therefore a significant addition to the Cisco NCS 2000 portfolio that

had Raman amplification solutions beyond 24dB in the Flex spectrum world.”); see also

Network Reference at 1 (The Automatic Power Control “APC algorithms manage the optical

parameters of the OPT-BST, OPT-PRE, OPT-AMP-17-C, 32DMX, 40-DMX-C, 40-DMX-CE,

40-SMR1-C, 40-SMR2-C, OPT-AMP-C, OPT-PRE, OPT-BST-E, OPT-AMP-17C, OPT-EDFA-

17, OPT-EDFA-24, 80-WXC-C, 40-WXC-C, 40-WSS, 32-WSS, 40-MUX, 40-DMX, RAMAN-

CTP, RAMAN-COP, OPT-RAMP-C, OPT-RAMP-CE, EDRA-1, EDRA-2, SMR-20, SMR-9,

16-WXC, and PSM cards. … The APC changes the Gain setpoint of the embedded EDFA to

reach the value that is equal to Power (DC-TX port) value multiplied by the number of active

channels. The APC can set the Gain setpoint of the embedded EDFA (GEDFA) in the following

ranges: OPT-RAMP-C 10 dB < GEDFA < 18 dB OPT-RAMP-CE 7 dB < GEDFA < 13 dB.”);

see also Release 10.x Optical Amplifier Cards at 1 (showing a processor “uP2860” to control

the pump energy to vary the signal variation profile) (annotated):




                                               - 26 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 27 of 72




       51.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, control the at least one

concentrated optical amplifier (e.g., EDFA or Raman amplifiers) to vary the optical signal to

have at least one desired signal characteristic (e.g., controlled by the L130 CDC ROADM Blade)

when the optical signal reaches the optical processing node (e.g., at either VSO or VHO). See

also Fujitsu’s Response to State of Utah at 529 (showing the use and control of EDFA and

Raman amplifiers in Flashwave 9500):




                                              - 27 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 28 of 72




       52.     Further, the ’487 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, also detect characteristics of the optical

signal and compare detected characteristics of the optical signal to the at least one desired

characteristic, wherein controlling includes controlling the at least one signal varying device to

vary the optical signal until the detected characteristics correspond to the desired characteristics

(e.g., target power) when the optical signal arrives at the processing nodes. See, e.g., Network

Reference at 1 (“After the GEDFA is set, APC regulates the power on the VOA (DC-TX port)

of the OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX port) value,

and accounts for the actual DCU loss.”); see also Provisioning Optical Amplifier Cards

(“OPT-AMP-C Card … Fixed output power mode (mode used during provisioning) … ASE

compensation in Constant Gain and Constant Output Power modes … OPT-EDFA-17 and OPT-




                                                - 28 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 29 of 72




EDFA-24 Cards … Constant gain mode … ASE compensation in Constant Gain and Constant

Output Power modes”); Node Reference at 1 (“The APC dynamically adjusts the tilt reference

(TILT REFERENCE) value to meet the target taking into consideration the Raman tilt (TILT

RAMAN) that the Raman installation wizard calculates and the EDFA tilt (TILT EDFA) that is

calculated by the OPT-RAMP-C or OPT-RAMP-CE card based on its GEDFA value: TILT CTP

setpoint = TILT RAMAN + TILT EDFA + TILT REFERENCE”).

       53.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, detect characteristics of

the optical signal and compare detected characteristics of the optical signal to the at least one

desired characteristic, wherein controlling includes controlling the at least one signal varying

device (e.g., controlled by the L130 CDC ROADM Blade) to vary the optical signal until the

detected characteristics correspond to the desired characteristics when the optical signal arrives

at the processing nodes.

       54.     On information and belief, the ’487 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, also select the at least one

desired signal characteristic from the group consisting of signal-to-noise ratio, signal intensity,

noise intensity, and combinations thereof. See, e.g., NCS 2000 Platform Data Sheet, at 1 (“It

supports 2 gain ranges: 12-24dB and 20-35dB (with tilt control) and noise figure optimized to

each of the specified gain ranges. … This unit supports 2 different gain ranges and thus can

handle a wide range of fiber parameter changes that could be incurred. It is significant to note

that there are amplifiers in the market that support ranges from say 5 to 35dB; but their noise

figure is often traded off to support this wide gain range. But with the EDFA-35, the ability to




                                                - 29 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 30 of 72




switch to different gain ranges is the critical difference and that allows the optimization of the

noise figure on either range: a unique capability.”).

          55.   As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, select the at least one

desired signal characteristic from the group consisting of signal-to-noise ratio, signal intensity,

noise intensity, and combinations thereof (e.g., as selected by the L130 CDC ROADM Blade) to

vary the optical signal until the detected characteristics.

          56.   Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’487 Patent beyond the ’487 Accused Instrumentalities

already identified through public information.

          57.   On information and belief, Verizon also directly infringed at least Claims 26-28

of the ’487 Patent by testing the ’487 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          58.   Plaintiff has suffered damages as a result of Verizon’s infringement of the ’487

Patent.

          59.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’487 Accused

Instrumentalities infringe the ’487 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.




                                                 - 30 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 31 of 72




                COUNT III - INFRINGEMENT OF U.S. PATENT NO. 6,344,922

          60.    Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          61.    The ’922 Patent is directed to systems and methods for controlling signal

variation in an optical fiber, as described and claimed in the ’922 Patent.

          62.    Verizon directly infringed at least Claim 32 of the ’922 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that provide two pump sources with at least one being controlled to vary

a signal variation profile and Raman gain (“’922 Accused Instrumentalities”). The ’922 Accused

Instrumentalities include, for example and without limitation, Raman C-Band optical amplifiers

(e.g., OPT-RAMP-C, OPT-RAMP-CE, and EDRA-x-xx), counter-propagating (e.g., 15454-M-

RAMAN-CTP card) and co-propagating (e.g., 15454-M-RAMAN-COP card) Raman units, and

Raman platforms and systems (e.g., Cisco Network Convergence System (“NCS”) 2000 Series

network platform), and/or telecommunications networks and systems (e.g., Verizon’s metro

fiber-optic network and fiber-to-the-premises network) that employ such platforms or

components.

          63.    By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’922 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-

transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited




                                                 - 31 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 32 of 72




Apr. 1, 2020). The NCS 2000 Series network platform includes Raman amplifiers such as OPT-

RAMP-C, OPT-RAMP-CE, and EDRA.

       64.     More specifically, the ’922 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, provide a computerized

method of controlling signal variation in an optical fiber comprising providing an optical fiber

suitable for transmitting optical signals (e.g., optical fiber(s) connected between optical nodes,

optical terminal units, and optical network units) in at least one signal wavelength range (e.g.,

1529.0 nm to 1562.5 nm) and facilitating Raman gain in the at least one signal wavelength range.

See, e.g., Network Modernization at 1 (showing each site and remote building connected via

optical transmission fibers (e.g., “OC” or optical carriers), which are connected to the fibers that

produce Raman amplification) (annotated):




                                               - 32 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 33 of 72




See also Network Reference at Fig. 21 (annotated):




See also Multi-Haul Transport at 1 (annotated):




See, e.g., NCS 2000 Datasheet at 1 (“The Raman pump provides the following features (Figure

4): ● Total pump power of 1000 mW, consisting of four pumps over four wavelengths ●

Raman pump back-reflection detector to detect the amount of Raman pump power back-scattered

by the LINE-RX connector and by the transmission fiber. …”).

       65.     Also, the ’922 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, couple a first pump source (e.g., any one or


                                              - 33 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 34 of 72




combination of P1/PD11, P2/PD12, P3/PD13, and P4/PD14) to the fiber to provide pump energy

in a first set of Raman wavelengths including a plurality of pump wavelengths (e.g., any one or

combination of λP1, λP2, λP3, and λP4) having sufficient pump energy to produce Raman gain

in the optical signal according to a signal variation profile in the signal wavelength range and a

second pump source (e.g., any one or combination of P1/PD11, P2/PD12, P3/PD13, and

P4/PD14) configured to provide pump energy in at least a second set of Raman wavelengths

(e.g., any one or combination of λP1, λP2, λP3, and λP4) to provide Raman gain in the first set of

Raman wavelengths in said optical fiber. See, e.g., NCS 2000 Datasheet at 1 (“The Raman

pump provides the following features (Figure 4): ● Total pump power of 1000 mW, consisting

of four pumps over four wavelengths”); see also id. at Fig. 4:




See also id. at Table 2:




                                               - 34 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 35 of 72




See also Node Reference at 1 (“The Raman pump is equipped with two different Raman pumps

transmitting powers (P1 and P2) at two different wavelengths Lambda1 and Lambda2. During

installation, the two pumps alternatively turn ON and OFF at two different power values.

Lambda1 and Lambda2 signals are used as probes at the end of spans to measure Raman gain

efficiency of the two Raman pumps separately.”); see also id. at Table 12:




       66.     Further, the ’922 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, monitor characteristics of the optical

signals in a signal wavelength range passing through the optical fiber and controls the pump

energy supplied by the at least one of the first and second pump sources in at least one of the

pump wavelengths to vary the signal variation profile (e.g., from 8.5dB to 13.5dB) and Raman

gain to provide Raman amplification, attenuation, and lossless transmission over the signal

wavelength range in the optical fiber. See, e.g., Network Reference at 1 (“Amplifiers monitor

the changes to the input power and change the output power proportionately according to the

calculated gain setpoint … After the GEDFA is set, APC regulates the power on the VOA (DC-

TX port) of the OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX

port) value, and accounts for the actual DCU loss. … The APC adjusts the VOA attenuation of

the OPT-RAMP-C or OPT-RAMP-CE card if the Total Power (LINE-TX port) does not match



                                               - 35 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 36 of 72




the expected value that is equal to the maximum power multiplied by the number of active

channels. The VOA attenuation value on the OPT-RAMP-C or OPT-RAMP-CE cards is set to

15 dB. This value ensures that the system turns up in any circumstance.”); see also Raman C-

Band Datasheet at 1 (“The OPT-RAMP-C also provides an embedded fast Gain Control for

transient suppression to respond quickly to network changes without impairments and

degradation of existing wavelengths. In addition to this, the unit features an embedded Gain

Flattening Filter (GFF) for the compensation of the ripple generated by the cascaded Raman and

EDFA stages. The amplifier integrates a software-controllable variable optical attenuator (VOA)

to provide gain tilt control capabilities and to optimize and control the per-channel power at the

input of the mid-access loss for dispersion compensation units (DCUs). … A dedicated software

application has been incorporated in Cisco Transport Controller to allow a fully automatic and

simple configuration and tuning of the optical Raman amplifiers along a DWDM link. This

software application, called Raman Tuning Wizard, can take advantage of tunable Transponder

or Muxponder units to evaluate the physical characteristics of the span’s fiber, determine the

optimal mix of Raman pump wavelengths, and define the contribution of Raman versus EDFA

for the overall optical amplification of the unit.”); see also Node Reference at 1 (“Automatic

Raman Pump Calculation The Raman gain depends on the characteristics of the span (fiber type

and span loss). To obtain optimum Raman gain, a correct mix of pump powers must be

provisioned. Tuning of the four Raman pumps is crucial before traffic is provisioned. The tuning

procedure is called Automatic Raman Power Calculation (ARPC). This procedure assesses the

Raman gain on a C-band signal using pre-defined Raman pump values. ARPC applies to the

RAMAN-CTP and EDRA cards.”); see also Release 10.x Optical Amplifier Cards at 1




                                               - 36 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 37 of 72




(showing a processor “uP2860” to monitor characteristics of the optical signals in a signal

wavelength range passing through the optical fiber and control the pump energy) (annotated):




          67.   Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’922 Patent beyond the ’922 Accused Instrumentalities

already identified through public information.

          68.   On information and belief, Verizon also directly infringed at least Claim 32 of the

’922 Patent by testing the ’922 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          69.   Plaintiff has suffered damages as a result of Verizon’s infringement of the ’922

Patent.

          70.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’922 Accused

Instrumentalities infringe the ’922 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that



                                                 - 37 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 38 of 72




they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 6,356,383

          71.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          72.   The ’383 Patent is directed to systems and methods for amplifying optical signals,

as described and claimed in the ’383 Patent.

          73.   Verizon directly infringed at least Claims 1-2 of the ’383 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that counter-propagate and co-propagate optical energy to produce a

desired Raman amplification (“’383 Accused Instrumentalities”). The ’383 Accused

Instrumentalities include, for example and without limitation, Verizon’s optical communications

networks and systems (e.g., Verizon’s metro fiber-optic network and fiber-to-the-premises

network) that employ counter-propagating (e.g., Cisco Systems’ 15454-M-RAMAN-CTP card)

and co-propagating (e.g., 15454-M-RAMAN-COP card) Raman units, NCS 2000 Series network

platform, and ONS 15454 Series platform, and/or other telecommunications networks and

systems that deploy or have deployed such platforms or components.

          74.   By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’383 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-




                                                - 38 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 39 of 72




transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited

Apr. 1, 2020). The NCS 2000 Series network platform includes Raman amplifiers such as

RAMAN-CTP, RAMAN-COP, 15454-M-RAMAN-CTP card, and 15454-M-RAMAN-COP

card to amplify optical signals and to provide signal co-propagation and counter-propagation.

An image of the RAMAN-CTP and RAMAN-COP is shown below:




See “Cisco ONS 15454 DWDM Configuration Guide, Release 9.6.x, Chapter: Chapter 5, Optical

Amplifier Cards” (“Release 9.6 Optical Amplifier Cards”), at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r9_6/dwdm/configuration/guide/454d96_co

nfiguration/454d96_optamp.html (last visited Apr. 1, 2020). An image of the 15454-M-

RAMAN-CTP card and 15454-M-RAMAN-COP is also shown below:




                                              - 39 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 40 of 72




See, e.g., “High Power Counter-Propagating and Co-Propagating Raman units for the Cisco ONS

15454 Multiservice Transport Platform (MSTP)” (“15454 MSTP Datasheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-series-

multiservice-provisioning-platforms/data_sheet_c78-658538.html (last visited Apr. 1, 2020).

       75.     More specifically, the ’383 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, perform a method of

amplifying optical signals comprising transmitting optical signals in a transmission media (e.g.,

optical fiber(s) connected between optical nodes, optical terminal units, and optical network

units) configured to transmit and provide Raman amplification of the optical signals. See, e.g.,

Network Modernization at Fig. 3 (showing each site and remote building connected via optical

transmission fibers (e.g., “OC” or optical carriers), which are connected to the fibers that

transmit and provide Raman amplification) (annotated):




                                               - 40 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 41 of 72




See also Network Reference at Fig. 21 (annotated):




See also Multi-Haul Transport at 1 (annotated):




                                           - 41 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 42 of 72




See also NCS 2000 Datasheet at 1 (“The Raman pump provides the following features (Figure

4): ● Total pump power of 1000 mW, consisting of four pumps over four wavelengths ●

Raman pump back-reflection detector to detect the amount of Raman pump power back-scattered

by the LINE-RX connector and by the transmission fiber. …”); see also 15454 MSTP

Datasheet at 1 (“The high power counter-propagating unit injects counter-propagating optical

power to generate a Raman effect in the span fiber and thus amplifies the signals propagating in

the same fiber. Similarly, the co-propagating Raman unit injects co-propagating optical power

that also amplifies the signal through a Raman effect in fiber. The signal thus receives

amplification from the optical power injected by both these units present on opposite ends of the

span”); see also id. at Fig. 5 (annotated):




                                               - 42 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 43 of 72




       76.     Also, the ’383 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, counter-propagate optical energy in the

transmission media in a first pump wavelength range (e.g., 1428 nm to 1457 nm or ζP1 and ζP2

via Pumps 1-4) to produce Raman amplification of the optical signals, wherein the Raman

amplification has a corresponding noise figure profile over an optical signal wavelength range

(e.g., 1500 to 1567 nm); and, co-propagate optical energy with the optical signals in a second

pump wavelength range (e.g., 1428 nm to 1457 nm or λP1 and λP2 via Pumps 1-4) to vary the

noise figure profile of the Raman amplification produced by said counter-propagating optical

energy over at least a portion of the optical signal wavelength range. wherein said co-

propagating includes co-propagating optical energy in the second pump wavelength range that

overlaps with shorter wavelengths in the first wavelength range (e.g., 1428 nm). See, e.g., Node

Reference at FIG. 12:




                                              - 43 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 44 of 72




See also Provisioning Optical Amplifier Cards at 1 (annotated):




See also 15454 MSTP Datasheet at Figs. 2-3:




                                           - 44 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 45 of 72




See also id. at Table 5:




                                     - 45 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 46 of 72




       77.     Further, the ’383 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, transmit optical signals in a signal

wavelength range from 1530-1570 nm; counter-propagate optical energy in the first pump

wavelength range from 1410 to 1480 nm (e.g., from 1428 nm to 1457 nm); and co-propagate

optical energy in the second pump wavelength range from 1410 to 1430 nm (e.g., from 1428 nm

to 1457 nm). See, e.g., 15454 MSTP Datasheet at Table 5:




                                               - 46 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 47 of 72




          78.    Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’383 Patent beyond the ’383 Accused Instrumentalities

already identified through public information.

          79.   On information and belief, Verizon also directly infringed at least Claims 1-2 of

the ’383 Patent by testing the ’383 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          80.   Plaintiff has suffered damages as a result of Verizon’s infringement of the ’383

Patent.

          81.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’383 Accused

Instrumentalities infringe the ’383 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT V - INFRINGEMENT OF U.S. PATENT NO. 6,587,261

          82.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          83.   The ’261 Patent is directed to systems and methods for amplifying optical signals,

as described and claimed in the ’261 Patent.

          84.   Verizon directly infringed at least Claims 1 and 10 of the ’261 Patent, in this

judicial District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or




                                                 - 47 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 48 of 72




under the doctrine of equivalents, by, among other things, by making, using, selling, offering to

sell, and/or importing in or into the United States, without authority: products, devices, systems,

and/or components of systems that supply optical energy in a plurality of pump wavelengths

based on a characterized amplifier performance to control amplification signal wavelengths in an

optical signal (“’261 Accused Instrumentalities”). The ’261 Accused Instrumentalities include,

for example and without limitation, Verizon’s optical communications networks and systems

(e.g., Verizon’s metro fiber-optic network and fiber-to-the-premises network) that employ

Cisco’s NCS 2000 Series network platform, ONS 15454 Series platform, and GS7000 Optical

Hub, and Fujitsu’s 1Finity platforms including Flashwave 7500/9500 and L130 CDC ROADM

Blade, and/or other telecommunications networks and systems that deploy or have deployed such

platforms or components.

       85.     By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’261 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-

transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited

Apr. 1, 2020). The NCS 2000 Series network platform includes erbium doped fiber amplifiers

(e.g., OPT-AMP-xx-x and OPT-EDFA-xx,) and Raman amplifiers (e.g., OPT-RAMP-C, OPT-

RAMP-CE, and EDRA-x-xx). See, e.g., NCS 2000 Platform Data Sheet at 1; see also

Provisioning Optical Amplifier Cards at 1.

       86.     As another example, Verizon’s metro fiber-optic network, employs Fujitsu’s

Flashwave 9500 since as early as 2008. See, e.g., Verizon Selects Fujitsu at 1 (“Verizon has

selected the Fujitsu FLASHWAVE® 9500 platform for deployment as a result of the Verizon




                                               - 48 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 49 of 72




Packet OTP RFP process”); see also Fujitsu’s Response to State of Utah at 44 (“Our

FLASHWAVE 9500 product was selected by Verizon in 2008 for deployment to enhance the

metro transport infrastructure within Verizon markets in the United States to support and

consolidate SONET, Ethernet, and wavelength services traffic in a variety of applications.

Including high-definition video on demand, higher-speed Internet access, and advanced voice

services.”). The Flashwave 9500 employs EDFA and Raman amplifiers:




See Fujitsu’s Response to State of Utah at 529.

       87.     More specifically, the ’261 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, perform a method of

amplifying optical signals comprising providing an optical amplifier (e.g., EDFA or Raman

amplifiers) in an optical transmission fiber including an amplifying fiber configured to receive




                                              - 49 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 50 of 72




power as optical energy in a plurality of pump wavelengths. See, e.g., Fiber to the Home

Presentation at 4 (e.g., the amplifying fiber of the EDFA is coupled to the optical transmission

fiber via optical couplers) (annotated):




See, e.g., Fig. 2 of NCS 2000 Platform Datasheet at 1 (showing the use of variable gain

EDFAs):




                                              - 50 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 51 of 72




See also NCS 2000 Series Data Sheet at 1 (listing all suitable optical amplifiers including OPT-

EDFA-xx, EDRAx-xx, OPT-AMP-C, OPT-AMP-17C, M-RAMAN-CTP, and M-RAMAN-

COP):




See also Raman C-Band Datasheet at 1 (“A Raman amplifier uses intrinsic properties of silica

fibers to obtain signal amplification. This means that transmission fibers can be used as a

medium for amplification, and hence that the intrinsic attenuation of data signals transmitted

over the fiber can be combated within the fiber. An amplifier working on the basis of this



                                               - 51 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 52 of 72




principle is commonly known as a distributed Raman amplifier (DRA) or simply Raman

amplifier. The OPT-RAMP-C unit not only embeds efficient next-generation pump lasers to

generate counter-propagating Raman effect in the span fiber but also a low-noise Erbium Doped

Fiber Amplifier (EDFA) to optimize the overall Noise Figure of the Node.).

       88.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, provide an optical

amplifier (e.g., EDFA or Raman amplifiers) in an optical transmission fiber including an

amplifying fiber (e.g., the amplifying fiber connected to either the EDFA or Raman amplifiers)

configured to receive power as optical energy in a plurality of pump wavelengths.

       89.     Also, the ’261 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, characterize the amplifier performance for

optical signals passing through the transmission fiber and amplifying fiber as a function of the

optical energy provided in the plurality of pump wavelengths. See, e.g., Network Reference at

1 (“Amplifiers monitor the changes to the input power and change the output power

proportionately according to the calculated gain setpoint.”); see also id. at Table 4 (monitoring

input and output power of EDFA):




See also id. at Table 5 (monitoring input and output power of EDRA):



                                               - 52 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 53 of 72




See NCS 2000 Platform Data Sheet at 1 (“The amplifier also provides a fast-transient

suppression to respond quickly to network changes without adding impairments and degradation.

It also allows a programmable tilt and possess a non-distorting low-frequency transfer function.

Each card integrates software-controllable Variable Optical Attenuators (VOAs) along with

extensive optical monitoring with photo diodes, to provide nodal- and network-based automatic

power-level management.”); see also Release 10.x Optical Amplifier Cards at 1 (showing a

processor “uP2860” to characterize the amplifier performance for optical signals passing through

the transmission fiber and amplifying fiber) (annotated):




                                              - 53 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 54 of 72




       90.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, characterize the

amplifier performance for optical signals passing through the transmission fiber and amplifying

fiber as a function of the optical energy provided in the plurality of pump wavelengths. See

1Finity L130 Data Sheet at 1; see also 1Finity L160 Data Sheet at 1.

       91.     Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, supply optical energy in the plurality of

pump wavelengths in an amount based on the characterized amplifier performance (e.g., to reach

target power) to control the amplification of a plurality of signal wavelengths included in the

optical signal. See, e.g., Network Reference at 1 (“After the GEDFA is set, APC regulates the

power on the VOA (DC-TX port) of the OPT-RAMP-C or OPT-RAMP-CE card to match the

target Power (COM-TX port) value, and accounts for the actual DCU loss.”); see also

Provisioning Optical Amplifier Cards at 1 (“OPT-AMP-C Card … Fixed output power mode

(mode used during provisioning) … ASE compensation in Constant Gain and Constant Output

Power modes … OPT-EDFA-17 and OPT-EDFA-24 Cards … Constant gain mode … ASE

compensation in Constant Gain and Constant Output Power modes”); Node Reference at 1



                                               - 54 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 55 of 72




(“The APC dynamically adjusts the tilt reference (TILT REFERENCE) value to meet the target

taking into consideration the Raman tilt (TILT RAMAN) that the Raman installation wizard

calculates and the EDFA tilt (TILT EDFA) that is calculated by the OPT-RAMP-C or OPT-

RAMP-CE card based on its GEDFA value: TILT CTP setpoint = TILT RAMAN + TILT EDFA

+ TILT REFERENCE”).

       92.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, supply optical energy in

the plurality of pump wavelengths in an amount based on the characterized amplifier

performance to control the amplification of a plurality of signal wavelengths included in the

optical signal. See 1Finity L130 Data Sheet at 1; see also 1Finity L160 Data Sheet at 1.

       93.     Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, perform a method of calibrating optical

amplifier performance comprising installing an optical amplifier (e.g., EDFA or Raman

amplifiers) in an optical transmission fiber. See, e.g., Fiber to the Home Presentation at 4

(e.g., installing an EDFA in an optical transmission fiber that connects to the ONT and the OLT)

(annotated):




                                              - 55 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 56 of 72




See also Fig. 2 of NCS 2000 Platform Datasheet at 1 (showing the use of variable gain EDFAs

connected to transmission and reception fibers):




                                              - 56 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 57 of 72




See also NCS 2000 Series Data Sheet at 1 (listing optical amplifiers including OPT-EDFA-xx,

EDRAx-xx, OPT-AMP-C, OPT-AMP-17C, M-RAMAN-CTP, and M-RAMAN-COP that can be

installed in an optical transmission fiber):




       94.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, perform a method of

calibrating optical amplifier performance comprising installing an optical amplifier (e.g., EDFA




                                               - 57 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 58 of 72




or Raman amplifiers) in an optical transmission fiber. See 1Finity L130 Data Sheet at 1; see

also 1Finity L160 Data Sheet at 1.

       95.     Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, transmit test power through the

transmission fiber and the optical amplifier and varying the power supplied to the optical

amplifier. See, e.g., “Cisco NCS 2000 Series Network Configuration Guide, Release 10.x.x,

Chapter: Turning Up a Network,” at Steps 8 and 9 of “Configure the Raman Pump Using the

Installation Wizard” (“Turning Up a Network”), available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/ncs/network_config/guide/b_ncs_net

work_configuration/b_ncs_network_configuration_chapter_01000.html (last visited Apr. 1,

2020) (turning on amplifiers and calibrating Raman amplification using a software installation

wizard):




                                              - 58 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 59 of 72




       96.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, transmit test power

through the transmission fiber and the optical amplifier and vary the power supplied to the

optical amplifier. See 1Finity L130 Data Sheet at 1; see also 1Finity L160 Data Sheet at 1.

       97.     The ’261 Accused Instrumentalities, including the representative instrumentality,

Verizon’s metro fiber-optic network, measure the test power transmitted through the optical

amplifier as a function of the power supplied to the optical amplifier; and, calculate amplifier

performance parameters based on the measured test powers to characterize the amplification of a

plurality of signal wavelengths as a function of the power supplied to the amplifier. See, e.g.,

Turning Up a Network at 1 (at Steps 12 and 13) of “Configure the Raman Pump Using the

Installation Wizard” (measuring test power and calculating Raman gain):




                                               - 59 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 60 of 72




See also id. at Step 13 (The wizard compares the calculated Raman gain value with the expected

results. Your action depends on the Raman gain values: Expected gain (Gt) – 0.5 dB <= (gain)

<= (expected gain) + 0.5 dB—If the Raman gain is within this range, it means that the setup

procedure was successful. Go to Step 14. (Expected gain) - 3.0 dB <= (gain) <= (expected gain)

– 0.5 dB—If the Raman gain is within this range, it means that the values are slightly outside the

range. The wizard recommends that you verify the span length and cabling, and repeat the

installation wizard procedure.”); see also Multi-Haul Transport at 1 (calculating amplifier

performance to characterize the amplification):




                                              - 60 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 61 of 72




          98.    As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500/9500 deployed in Verizon’s metro fiber-optic network, measure the test power

transmitted through the optical amplifier as a function of the power supplied to the optical

amplifier; and, calculate amplifier performance parameters based on the measured test powers to

characterize the amplification of a plurality of signal wavelengths as a function of the power

supplied to the amplifier. 1Finity L130 Data Sheet at 1; see also 1Finity L160 Data Sheet at 1.

          99.    Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’261 Patent beyond the ’261 Accused Instrumentalities

already identified through public information.

          100.   On information and belief, Verizon also directly infringed at least Claims 1 and

10 of the ’261 Patent by testing the ’261 Accused Instrumentalities, including in relation to

network testing and improvement responsive to user/customer feedback, and demonstration at

trade shows, sales facilities, customer sites, and training/tutorial videos.

          101.   Plaintiff has suffered damages as a result of Verizon’s infringement of the ’261

Patent.

          102.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement


                                                 - 61 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 62 of 72




contentions or its claim constructions by the foregoing discussions on how the ’261 Accused

Instrumentalities infringe the ’261 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                 COUNT VI - INFRINGEMENT OF U.S. PATENT NO. 6,771,413

          103.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          104.   The ’413 Patent is directed to systems and methods for transmitting optical

signals, as described and claimed in the ’413 Patent.

          105.   Verizon directly infringed at least Claims 1 and 10 of the ’413 Patent, in this

judicial District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or

under the doctrine of equivalents, by, among other things, by making, using, selling, offering to

sell, and/or importing in or into the United States, without authority: products, devices, systems,

and/or components of systems that counter pump and co-pump optical energy to produce Raman

amplification in an optical fiber (“’413 Accused Instrumentalities”). The ’413 Accused

Instrumentalities include, for example and without limitation, Verizon’s optical communications

networks and systems (e.g., Verizon’s metro fiber-optic network and fiber-to-the-premises

network) that employ counter-propagating (e.g., Cisco’s 15454-M-RAMAN-CTP card) and co-

propagating (e.g., 15454-M-RAMAN-COP card) Raman units, NCS 2000 Series network

platform, and ONS 15454 Series platform, and/or other telecommunications networks and

systems that deploy or have deployed such platforms or components.




                                                 - 62 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 63 of 72




       106.    By way of example, the representative instrumentality, Verizon’s metro fiber-

optic network, employs Cisco’s NCS 2000 Series network platform in as early as 2015 and

infringes the ’413 Patent. See, e.g., “Cisco offers Verizon metro optical network deal insight,”

available at https://www.lightwaveonline.com/network-design/packet-

transport/article/16651074/cisco-offers-verizon-metro-optical-network-deal-insight (last visited

Apr. 1, 2020). The NCS 2000 Series network platform includes Raman amplifiers such as

RAMAN-CTP, RAMAN-COP, 15454-M-RAMAN-CTP card, and 15454-M-RAMAN-COP

card to amplify optical signals and to provide signal co-propagation and counter-propagation.

An image of the RAMAN-CTP and RAMAN-COP is shown below:




See Release 9.6 Optical Amplifier Cards at 1. An image of the 15454-M-RAMAN-CTP card

and 15454-M-RAMAN-COP is also shown below:




                                              - 63 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 64 of 72




See 15454 MSTP Datasheet at 1.

       107.    More specifically, the ’413 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, perform a method of

transmitting optical signals comprising transmitting optical signals, in an optical signal

wavelength range (e.g., 1500 to 1567 nm), via a transmission media (e.g., an optical fiber) and

amplifying the optical signals a plurality of times at a plurality of separate locations (e.g., where

the counter-propagating and co-propagating amplifiers are located along the transmission) to

produce a composite optical signal gain profile, wherein amplifying includes counter pumping

optical energy in the transmission media in a first pump wavelength range (e.g., 1428 nm to 1457

nm or ζP1 and ζP2 via Pumps 1-4) and co-pumping optical energy in the transmission media in a



                                                - 64 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 65 of 72




second pump wavelength range (e.g., 1428 nm to 1457 nm or λP1 and λP2 via Pumps 1-4) to

produce Raman amplification of the optical signals. See 15454 MSTP Datasheet at 1 (“The

high power counter-propagating unit injects counter-propagating optical power to generate a

Raman effect in the span fiber and thus amplifies the signals propagating in the same fiber.

Similarly, the co-propagating Raman unit injects co-propagating optical power that also

amplifies the signal through a Raman effect in fiber. The signal thus receives amplification from

the optical power injected by both these units present on opposite ends of the span”); see also id.

at Figs. 2 and 3:




                                               - 65 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 66 of 72




See also Network Reference at Fig. 21 (annotated):




                                           - 66 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 67 of 72




See also Multi-Haul Transport at 1 (annotated):




See also NCS 2000 Datasheet at 1 (“The Raman pump provides the following features (Figure

4): ● Total pump power of 1000 mW, consisting of four pumps over four wavelengths ●

Raman pump back-reflection detector to detect the amount of Raman pump power back-scattered

by the LINE-RX connector and by the transmission fiber. …”).

       108.    Also, the ’413 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, counter pump to produce a counter

pumping noise figure profile (e.g., as created by ζP1 and ζP2 via Pumps 1-4) over the optical


                                              - 67 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 68 of 72




signal wavelength range corresponding to the Raman amplification and co-pump to vary the

counter pumping noise figure profile over at least a portion of the optical signal wavelength

range (e.g., as created by λP1 and λP2 via Pumps 1-4). See also “Practical Aspects of Raman

Amplifier,” available at https://www.cisco.com/c/en/us/support/docs/optical-networking/ons-

15454-m6-multiservice-transport-platform-mstp/212834-practical-aspects-of-raman-

amplifier.html (last visited Apr. 1, 2020) (“Noise Sources Noise created in a DRA span consists:

Amplified Spontaneous Emissions (ASE) Double Rayleigh Scattering (DRS) Pump Laser Noise

ASE noise is due to photon generation by spontaneous Raman scattering. DRS noise occurs

when twice reflected signal power due to Rayleigh scattering is amplified and interferes with the

original signal as crosstalk noise. … Counter pump DRA configuration results in better OSNR

performance for signal gains of 15 dB and greater. … For fibers with low DRS noise, the Raman

noise figure due to ASE is much better than the EDFA noise figure. Typically, the Raman noise

figure is –2 to 0 dB, which is about 6 dB better than the EDFA noise figure.”); see also Node

Reference at FIG. 12:




See also Provisioning Optical Amplifier Cards at 1 (annotated):




                                              - 68 -
         Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 69 of 72




       109.    Also, the ’413 Accused Instrumentalities, including the representative

instrumentality, Verizon’s metro fiber-optic network, filter the composite optical signal gain

profile produced by amplifying the optical signal a plurality of times (e.g., through a series of

amplifiers) to produce a desired gain profile for the optical signals. See also 15454 MSTP

Datasheet at 1 (“To equalize the Raman gain ripple, the high-power Raman amplifiers must be

equipped in nodes with equalization ability: either a dynamic gain-equalizer (DGE) node or a

reconfigurable optical add/drop multiplexing (ROADM) node. Multiple options are possible and

are detailed in Figures 4 through 6.”).

       110.    On information and belief, the ’413 Accused Instrumentalities, including the

representative instrumentality, Verizon’s metro fiber-optic network, produce a desired gain




                                               - 69 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 70 of 72




profile that is a flat gain profile (e.g., a constant gain). See, e.g., Practical Aspects of Raman

Amplifier at 1:




See also Provisioning Optical Amplifier Cards at 1 (“The features of the OPT-RAMP-C and

OPT-RAMP-CE card include: … Gain Flattening Filter (GFF) for Raman plus EDFA ripple

compensation”).

          111.    Discovery is expected to uncover the full extent of Verizon’s unlawful use of

Optic153’s patented technology in the ’413 Patent beyond the ’413 Accused Instrumentalities

already identified through public information.

          112.    On information and belief, Verizon also directly infringed at least Claims 1 and

10 of the ’413 Patent by using the ’413 Accused Instrumentalities, including in relation to

product testing and improvement responsive to user/customer feedback, and demonstration at

trade shows, sales facilities, customer sites, and training/tutorial videos.

          113.    Plaintiff has suffered damages as a result of Verizon’s infringement of the ’413

Patent.

          114.    Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’413 Accused

Instrumentalities infringe the ’413 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or



                                                  - 70 -
           Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 71 of 72




preliminary or final claim construction positions.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant Verizon as

follows:

        A.      A judgment that Defendant has infringed one or more claims of each of the

Asserted Patents;

        B.      A judgment awarding Plaintiff all damages adequate to compensate for

Defendant’s infringement, and in no event less than a reasonable royalty for Defendant’s acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

allowed by law;

        C.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorneys’ fees; and

        D.      A judgment awarding Plaintiff such other relief as the Court may deem just and

equitable.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of this action.




                                              - 71 -
        Case 6:20-cv-00484-ADA Document 1 Filed 06/02/20 Page 72 of 72




Dated: June 2, 2020                DEVLIN LAW FIRM LLC

                                   /s/ Alex Chan
                                   Timothy Devlin (pro hac vice application pending)
                                   tdevlin@devlinlawfirm.com
                                   Alex Chan
                                   Texas State Bar No. 24108051
                                   achan@devlinlawfirm.com
                                   1526 Gilpin Ave.
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251

                                   Attorneys for Plaintiff,
                                   Optic153 LLC.




                                    - 72 -
